Exhibit 10.1

 

NIELSEN 2019 STOCK INCENTIVE PLAN

 

1.

Purpose of the Plan

The purpose of the Plan is to aid the Company and its Subsidiaries in recruiting
and retaining key employees, directors or other service providers and to
motivate such employees, directors or other service providers to exert their
best efforts on behalf of the Company and its Subsidiaries by providing
incentives through the granting of Awards. The Company expects that it will
benefit from the added interest which such key employees, directors or other
service providers will have in the welfare of the Company as a result of their
proprietary interest in the Company’s success.

 

2.

Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section 2:

(a)           Affiliate: With respect to any Person, any other Person, directly
or indirectly, controlling, controlled by, or under common control with such
Person or any other Person designated by the Committee in which any Person has
an interest.

(b)           Award: An Option, Stock Appreciation Right or Other Stock-Based
Award granted pursuant to the Plan.

(c)           Board: The Board of Directors of the Company.

(d)           Change in Control: the occurrence of any of the following events:

(i)           the sale or disposition, in one or a series of related
transactions, of all or substantially all, of the assets of the Company to any
Person or Group other than the Permitted Holders;

(ii)           any Person or Group, other than the Permitted Holders, is or
becomes the Beneficial Owner (except that a Person shall be a “Beneficial Owner”
of all shares that any such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 40% of the total voting power of the voting stock of
the Company (or any entity which controls the Company), including by way of
merger, consolidation, tender or exchange offer or otherwise;

(iii)          a reorganization, recapitalization, merger or consolidation
(a “Corporate Transaction”) involving the Company, unless securities
representing 50% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
Company or the corporation resulting from such Corporate Transaction (or the
parent of such corporation) are held subsequent to such transaction by the
Person or Persons who were the Beneficial Owners of the outstanding voting
securities entitled to vote generally in the election of directors of the
Company immediately prior to such Corporate Transaction; or

(iv)          during any rolling twelve (12) month period looking back from any
given date, individuals who at the beginning of such period constituted the
Board (together with any new directors whose election by such Board or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority



--------------------------------------------------------------------------------

 

NIELSEN 2019 STOCK INCENTIVE PLAN     

 

of the directors of the Company, then still in office, who were either directors
at the beginning of such period or whose election or nomination for election was
previously so approved (any such director, an “Incumbent Director”)) cease for
any reason to constitute a majority of the Board, then in office; provided,
that, no individual shall be an Incumbent Director who is elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any Person other than the
Board.

(e)           Code: The Internal Revenue Code of 1986, as amended, or any
successor thereto, and the regulations and guidance promulgated thereunder.

(f)           Committee: (i) The Compensation Committee of the Board, or
(ii) any subcommittee consisting solely of at least two individuals who are
intended to qualify as “Non-Employee Directors” within the meaning of Rule 16b-3
under the Exchange Act (or any successor rule thereto) and “independent
directors” within the meaning of the NYSE listed company rules, to which the
Compensation Committee of the Board has delegated any of its duties, or such
other committee of the Board (including, without limitation, the full Board), in
any such case to which the Compensation Committee of the Board has delegated
power to act under or pursuant to the provisions of the Plan, as applicable.

(g)           Company: Nielsen Holdings plc, a company incorporated in England
and Wales.

(h)           Effective Date: May 21, 2019, if this is the date on which the
Plan was approved by the Company’s shareholders.

(i)           Employment: The term “Employment” as used herein shall be deemed
to refer to (i) a Participant’s employment if the Participant is an employee of
the Company or any of its Subsidiaries, (ii) a Participant’s services, if the
Participant is another form of service provider to the Company or any of its
Subsidiaries, and (iii) a Participant’s services as a non-employee director, if
the Participant is a non-employee member of the Board.

(j)           Exchange Act: The Securities Exchange Act of 1934, as amended, or
any successor thereto.

(k)           Fair Market Value: Fair Market Value means, on a given date,
(i) if the Shares are listed on a national securities exchange, the closing
sales price of a Share reported on the primary exchange on which the Shares are
listed and traded on such date, or, if there are no such sales on that date,
then on the last preceding date on which such sales were reported; (ii) if the
Shares are not listed on any national securities exchange but are quoted in an
inter-dealer quotation system on a last sale basis, the average between the
closing bid price and ask price reported on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported;
or (iii) if the Shares are not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last sale basis, the amount
determined by the Committee in good faith to be the fair market value of a Share
using a reasonable valuation method that is consistent with the requirements of
Section 409A of the Code and the regulations thereunder.

(l)           Group: means “group,” as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act.

(m)           ISO: An Option that is also an incentive stock option granted
pursuant to Section 6(d) of the Plan.

(n)           Option: A stock option granted pursuant to Section 6 of the Plan.

(o)           Option Price: The purchase price per Share of an Option, as
determined pursuant to Section 6(a) of the Plan.

(p)           Other Stock-Based Awards: Awards granted pursuant to Section 8 of
the Plan.



--------------------------------------------------------------------------------

 

NIELSEN 2019 STOCK INCENTIVE PLAN     

 

(q)           Participant: An employee, director or other service provider of
the Company or any of its Subsidiaries who is selected by the Committee to
participate in the Plan.

(r)           Performance Criteria: means specific levels of performance of the
Company (and/or one or more of the Company’s Affiliates, divisions or
operational and/or business units, business segments, administrative
departments, or any combination of the foregoing) or any Participant, which may
be determined in accordance with GAAP or on a non-GAAP basis including, but not
limited to, one or more of the following measures: (i) terms relative to a peer
group or index; (ii) basic, diluted, or adjusted earnings per share; (iii) sales
or revenue; (iv) earnings before interest, taxes, and other adjustments (in
total or on a per share basis); (v) cash available for distribution; (vi) basic
or adjusted net income; (vii) returns on equity, assets, capital, revenue or
similar measure; (viii) level and growth of dividends; (ix) the price or
increase in price of Common Stock; (x) total shareholder return; (xi) total
assets; (xii) growth in assets, new originations of assets, or financing of
assets; (xiii) equity market capitalization; (xiv) reduction or other
quantifiable goal with respect to general and/or specific expenses; (xv) equity
capital raised; (xvi) mergers, acquisitions, increase in enterprise value of
Affiliates, Subsidiaries, divisions or business units or sales of assets of
Affiliates, Subsidiaries, divisions or business units or sales of assets; or
(xvii) any combination of the foregoing. Any one or more of the Performance
Criteria may be stated as a percentage of another Performance Criteria, or used
on an absolute or relative basis to measure the performance of the Company
and/or one or more Affiliates as a whole or any divisions or operational and/or
business units, business segments, administrative departments of the Company
and/or one or more Affiliates or any combination thereof, as the Committee may
deem appropriate, or any of the above Performance Criteria may be compared to
the performance of a selected group of comparison companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices.

(s)           Permitted Holder: Any and all of an employee benefit plan (or
trust forming a part thereof) maintained by (i) the Company or (ii) any
corporation or other Person of which a majority of its voting power of its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company.

(t)           Person: “Person” as defined in Section 3(a)(9) of the Exchange
Act; provided, that references to “Person” within the defined term “Change in
Control” shall mean a “person” as defined in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) of the Exchange Act.

(u)           Plan: The Nielsen 2019 Stock Incentive Plan, as it may be amended
from time to time.

(v)           Prior Plan: The Amended and Restated Nielsen 2010 Stock Incentive
Plan.

(w)           Shares: Shares of common stock of the Company.

(x)           Stock Appreciation Right: A stock appreciation right granted
pursuant to Section 7 of the Plan.

(y)           Subsidiary: A subsidiary corporation, as defined in Section 424(f)
of the Code (or any successor section thereto), or any Subsidiary of the
Company, or any Affiliate of the Company that satisfies the definition of
“service recipient” within the meaning of Treasury Regulation Section 1.409A-1
(or any successor regulation), with respect to which the Person is a “service
provider” (within the meaning of Treasury Regulation Section 1.409A-1 (or any
successor regulation)).

 

3.

Shares Subject to the Plan

(a)           Subject to Section 9, the total number of Shares which may be
available for Awards under the Plan is the sum of (i) 7,200,000 Shares plus
(ii) the number of Shares reserved for purposes of the Prior Plan on the
Effective Date that is in excess of the number of Shares then subject to
outstanding awards granted under the Prior Plan plus (iii) any Shares underlying
awards outstanding under the Prior Plan that, on or after the Effective Date,
expire or are canceled, forfeited or terminated without issuance to the holder
thereof of the full number of shares



--------------------------------------------------------------------------------

 

NIELSEN 2019 STOCK INCENTIVE PLAN     

 

of Common Stock to which the award related and thereupon become available for
grant under the Plan pursuant to Section 5 and the maximum number of Shares for
which ISOs may be granted is 7,200,000. The Shares may consist, in whole or in
part, of unissued Shares or treasury Shares. The issuance of Shares shall reduce
the total number of Shares available under the Plan.

(b)           Shares related to Awards or portions of Awards outstanding under
the Plan at any time, or awards or portions of awards outstanding under the
Prior Plan on the Effective Date, that are (i) forfeited, terminated, canceled,
or expire unexercised, (ii) withheld or tendered to satisfy tax withholding
obligations, the aggregate Option Price on the exercise of Options or the
purchase price for any other Award (or the aggregate exercise price purchase
price for an award under the Prior Plan), or (iii) repurchased by the Company,
in each case, shall immediately become available for new Awards. If an Award or
award granted under the Prior Plan that is outstanding on the Effective Date is
settled for cash (in whole or in part) or otherwise does not result in the
issuance of all or a portion of the Shares subject to such Award or Prior Plan
award (including in connection with payment in Shares on exercise of a Stock
Appreciation Right or the equivalent thereof under the Prior Plan) such Shares
shall, to the extent of such cash settlement or non-issuance, immediately become
available for new Awards.

(c)           Awards may, in the discretion of the Committee, be made under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by the Company or any of its Subsidiaries or a company acquired by the
Company or with which the Company combines, subject to the limitations of
Sections 6(f) and 7(d) below. The number of Shares underlying awards made in
assumption of, or in substitution for, outstanding awards previously granted by
a company acquired by the Company or any of its Subsidiaries or with which the
Company or any of its Subsidiaries combines shall not be counted against the
aggregate number of Shares available for Awards under the Plan, nor shall the
Shares subject to such substitute awards become available for new Awards under
the circumstances described in Section 3(b). In addition, in the event that a
company acquired by the Company or any of its Subsidiaries or with which the
Company or any of its Subsidiaries combines has shares available under a
pre-existing plan approved by shareholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for issuance; provided, that Awards using such available
shares shall not be made after the date awards or grants could have been made
under the terms of the pre-existing plan, absent the acquisition or combination,
and shall only be made to individuals who were not employees or directors of the
Company or any of its Subsidiaries prior to such acquisition or combination.

 

4.

Administration

(a)           The Plan shall be administered by the Committee; provided, that
the Board may, in its sole discretion, take any action delegated to the
Committee under this Plan as it may deem necessary. The Committee (or the Board,
as applicable) may delegate its duties and powers in whole or in part to any
subcommittee thereof consisting solely of at least two individuals who are
intended to qualify as “Non-Employee Directors” within the meaning of Rule 16b-3
under the Exchange Act (or any successor rule thereto) and “independent
directors” within the meaning of the NYSE listed company rules, and such other
committee of the Board (including, without limitation, the full Board), in any
such case to which the Compensation Committee of the Board has delegated power
to act under or pursuant to the provisions of the Plan, as applicable.

(b)           In each case subject to Section 15 of the Plan, the Committee is
authorized to (i) interpret the Plan, (ii) establish, amend and rescind any
rules and regulations relating to the Plan, (iii) make any other determinations
that it deems necessary or desirable for the administration of the Plan,
including, without limitation, determining the type, number, vesting
requirements, Performance Criteria (or other objective/subjective goals (if
any)) and their degree of satisfaction, and other features and conditions of
such Awards and amending such Awards. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan in the manner



--------------------------------------------------------------------------------

 

NIELSEN 2019 STOCK INCENTIVE PLAN     

 

and to the extent the Committee deems necessary or desirable. Any decision of
the Committee in the interpretation and administration of the Plan, as described
herein, shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned (including, but not limited to,
Participants and their beneficiaries or successors). The Committee shall have
the full power and authority to establish the terms and conditions of any Award
consistent with the provisions of the Plan and to waive any such terms and
conditions at any time (including, without limitation, accelerating or waiving
any vesting conditions). The Committee may make Awards to Participants who are
subject to the laws of nations other than the United States, which Awards may
have terms and conditions that differ from the terms of Awards granted to
Participants in the United States as provided elsewhere in the Plan for the
purpose of complying with foreign laws.

(c)           The Committee shall require payment of any amount it may determine
to be necessary to withhold for federal, state, local or other taxes as a result
of the exercise, grant or vesting of an Award and the Company or any of its
Subsidiaries shall have the right and is authorized to withhold any applicable
withholding taxes in respect to the Award, its exercise or any payment or
transfer under or with respect to the Award and to take such other action as may
be necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes, in each case up to the maximum statutory
rates. To the extent permitted by the Committee, a Participant may elect to pay
a portion or all of such withholding taxes by (i) delivery of Shares, provided
that such Shares have been held by the Participant for such period of time as
the Company’s accountants may require or (ii) having Shares with a Fair Market
Value equal to the amount withheld by the Company from any Shares that would
have otherwise been received by the Participant (i.e., through a “net
settlement” of such tax withholding due).

 

5.

Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

The maximum number of Shares in respect of which Options or Stock Appreciation
Rights may be granted during a fiscal year of the Company to any Participant,
other than a non-employee member of the Board, shall be 2,000,000. The maximum
number of Shares in respect of which Other Stock-Based Awards may be granted
during a fiscal year of the Company to any Participant, other than a
non-employee member of the Board, shall be 1,000,000.

The maximum number of Shares subject to Awards granted during a single fiscal
year to any non-employee member of the Board, taken together with any cash fees
paid to such non-employee member of the Board during the fiscal year, shall not
exceed $800,000 in total value (calculating the value of any such Awards based
on the grant date fair value of such Awards for financial reporting purposes).

 

6.

Terms and Conditions of Options

Options granted under the Plan shall be non-qualified stock options unless
specifically identified as ISOs for federal income tax purposes, as determined
by the Committee and evidenced by the related Award agreements, and shall be
subject to such other terms and conditions not inconsistent therewith. In
addition to the foregoing, except as otherwise determined by the Committee and
evidenced by the related Award agreements, the Options shall also be subject to
the following terms and conditions:

(a)           Option Price. The Option Price per Share shall be determined by
the Committee, but shall not be less than 100% of the Fair Market Value of a
Share on the date an Option is granted (other than in the case of Options
granted in substitution of previously granted awards, as described in
Section 3). For the avoidance of doubt, to the extent required by the laws of
England and Wales, the Option Price shall not be less than the nominal value per
Share in respect of which the Option is being exercised.

(b)           Exercisability. Options granted under the Plan shall be
exercisable at such time and upon such terms and conditions as may be determined
by the Committee, but in no event shall an Option be exercisable more



--------------------------------------------------------------------------------

 

NIELSEN 2019 STOCK INCENTIVE PLAN     

 

than ten years after the date it is granted; provided, that, in the event that
any portion of an exercisable Option is scheduled to expire on such tenth
anniversary date or otherwise scheduled to expire pursuant to the applicable
Award agreement and both (x) the date on which such portion of the Option is
scheduled to expire falls during a Company blackout trading period applicable to
a Participant (whether such period is imposed at the election of the Company or
is required by applicable law to be imposed) and (y) the exercise price per
Share of such portion of the Option is less than the Fair Market Value, then on
the date that such portion of the Option is scheduled to expire, such portion of
the Option (to the extent not previously exercised by such Participant) shall be
automatically exercised on behalf of such Participant through a net settlement
of both the exercise price and the minimum withholding taxes due (if any) upon
such automatic exercise (as described in Section 6(c)(ii)(D), below), and the
net number of Shares resulting from such automatic exercise shall be delivered
to such Participant as soon as practicable thereafter.

(c)           Exercise of Options. Except as otherwise provided in the Plan or
in an Award agreement, an Option may be exercised for all, or from time to time
any part, of the Shares for which it is then exercisable. For purposes of
Section 6 of the Plan, the exercise date of an Option shall be the later of the
date a notice of exercise is received by the Company and, if applicable, the
date payment is received by the Company pursuant to clauses (i) or (ii) in the
immediately following sentence. The aggregate Option Price for the Shares as to
which an Option is exercised shall be paid to the Company in full at the time of
exercise at the election of a Participant: (i) in cash or its equivalent (e.g.,
by check); (ii) by such other method as the Committee may permit, in its sole
discretion, including, without limitation (A) in Shares having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee, provided,
that such Shares have been held by such Participant for such period of time as
the Company’s accountants may require to avoid adverse accounting treatment;
(B) partly in cash and partly in such Shares; (C) if there is a public market
for the Shares at such time, and subject to such rules as may be established by
the Committee, through the delivery of irrevocable instructions to a broker to
sell Shares obtained upon the exercise of the Option and to deliver promptly to
the Company an amount out of the proceeds of such sale equal to the aggregate
Option Price for the Shares being purchased in all events in accordance with
applicable law; or (D) through a “net settlement” feature (i.e., having Shares
with a Fair Market Value equal to the aggregate Option Price in respect of the
portion of the Option to be exercised withheld by the Company from any Shares
that would have otherwise been received by the Participant). No Participant
shall have any rights to dividends or other rights of a shareholder with respect
to Shares subject to an Option until such Participant has given written notice
of exercise of the Option, paid in full for such Shares and, if applicable, has
satisfied any other conditions imposed by the Committee pursuant to the Plan.

(d)           ISOs. The Committee may grant Options under the Plan that are
intended to be “incentive stock options” (within the meaning of Section 422 of
the Code) (“ISOs”). Such ISOs shall comply with the requirements of Section 422
of the Code (or any successor section thereto). No ISO may be granted to any
Participant who at the time of such grant, owns more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
of its Subsidiaries, unless (i) the Option Price for such ISO is at least 110%
of the Fair Market Value of a Share on the date the ISO is granted and (ii) the
date on which such ISO terminates is a date not later than the day preceding the
fifth anniversary of the date on which the ISO is granted. Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (x) within two
years after the date of grant of such ISO or (y) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition. All Options
granted under the Plan are intended to be nonqualified stock options, unless the
applicable Award agreement expressly states that the Option is intended to be an
ISO. If an Option is intended to be an ISO, and, if for any reason such Option
(or portion thereof) shall not qualify as an ISO, then, to the extent of such
non-qualification, such Option (or portion thereof) shall be regarded as a
nonqualified stock option granted under the Plan; provided that such Option (or
portion thereof) otherwise complies with the Plan’s requirements relating to
nonqualified stock options. In no event shall any member of the Committee, the
Company or any of its Subsidiaries (or their respective employees, officers or
directors) have any liability to any Participant (or any other Person) due to
the failure of an Option to qualify for any reason as an ISO.



--------------------------------------------------------------------------------

 

NIELSEN 2019 STOCK INCENTIVE PLAN     

 

(e)           Attestation. Wherever in this Plan or any Award agreement a
Participant is permitted to pay the Option Price or taxes relating to the
exercise of an Option by delivering Shares, the Participant may, subject to
procedures satisfactory to the Committee, satisfy such delivery requirement by
presenting proof of beneficial ownership of such Shares, in which case the
Company shall treat the Option as exercised without further payment and shall
withhold such number of Shares from the Shares acquired by the exercise of the
Option.

(f)           Repricing of Options; No Dividend Equivalent Rights.

(i)           Notwithstanding any provision herein to the contrary, the
repricing of an Option, once granted hereunder, is prohibited without prior
approval of the Company’s shareholders. For this purpose, a “repricing” means
any of the following (or any other action that has the same effect as any of the
following): (i) changing the terms of an Option to lower the Option Price;
(ii) any other action that is treated as a “repricing” under generally accepted
accounting principles; and (iii) repurchasing for cash or canceling an Option in
exchange for another Award at a time when the Option Price is greater than the
Fair Market Value of the underlying Shares, unless the cancellation and exchange
occurs in connection with a change in capitalization or similar change permitted
under Section 9(a) below. Such cancellation and exchange would be considered
a “repricing” regardless of whether it is treated as a “repricing” under
generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.

(ii)          Except as may otherwise be permitted under Section 9(a), there
shall be no dividend equivalent rights granted in respect of any Option.

 

7.

Terms and Conditions of Stock Appreciation Rights

(a)           Grants. The Committee also may grant (i) a Stock Appreciation
Right independent of an Option or (ii) a Stock Appreciation Right in connection
with an Option, or a portion thereof. A Stock Appreciation Right granted
pursuant to clause (ii) of the preceding sentence (A) may be granted at the time
the related Option is granted or at any time prior to the exercise or
cancellation of the related Option, (B) shall cover the same number of Shares
covered by an Option (or such lesser number of Shares as the Committee may
determine) and (C) shall be subject to the same terms and conditions as such
Option except for such additional limitations as are contemplated by this
Section 7 (or such additional limitations as may be included in an Award
agreement).

(b)           Terms. The exercise price per Share of a Stock Appreciation Right
shall be an amount determined by the Committee but in no event shall such amount
be less than 100% of the Fair Market Value of a Share on the date the Stock
Appreciation Right is granted (other than in the case of Stock Appreciation
Rights granted in substitution of previously granted awards, as described in
Section 3); provided, that in the case of a Stock Appreciation Right granted in
conjunction with an Option, or a portion thereof, the exercise price may not be
less than the Option Price of the related Option; and provided, further, that
the exercise price of a Stock Appreciation Right that is granted in exchange for
an Option may be less than the Fair Market Value on the grant date if such
exercise price is equal to the Option Price of the exchanged Option. For the
avoidance of doubt, to the extent required by the laws of England and Wales, the
exercise price per Share of a Stock Appreciation Right shall not be less than
the nominal value per Share in respect of which the Stock Appreciation Right is
being exercised. Each Stock Appreciation Right granted independent of an Option
shall entitle a Participant upon exercise to an amount equal to (i) the excess
of (A) the Fair Market Value on the exercise date of one Share over (B) the
exercise price per Share, times (ii) the number of Shares covered by the Stock
Appreciation Right. Each Stock Appreciation Right granted in conjunction with an
Option, or a portion thereof, shall entitle a Participant to surrender to the
Company the unexercised Option, or any portion thereof, and to receive from the
Company in exchange therefor an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the Option Price per
Share, times (ii) the number of Shares covered by the Option, or portion
thereof, which is surrendered. The date a notice of exercise is received by the
Company shall be the exercise date. Payment to the Participant shall be made in
Shares or in cash, or partly in Shares and partly in cash (any such Shares
valued at such Fair Market Value), all as shall be determined by the Committee.
Stock Appreciation Rights may be exercised from time to time upon actual receipt
by the Company of



--------------------------------------------------------------------------------

 

NIELSEN 2019 STOCK INCENTIVE PLAN     

 

written notice of exercise stating the number of Shares with respect to which
the Stock Appreciation Right is being exercised. No fractional Shares will be
issued in payment for Stock Appreciation Rights, but instead cash will be paid
for a fraction or, if the Committee should so determine, the number of Shares
will be rounded downward to the next whole Share.

(c)           Limitations. The Committee may impose, in its discretion, such
conditions upon the exercisability of Stock Appreciation Rights as it may deem
fit, but in no event shall a Stock Appreciation Right be exercisable more than
ten years after the date it is granted.

(d)           Repricing of Stock Appreciation Rights; No Dividend Equivalent
Rights.

(i)           Notwithstanding any provision herein to the contrary, the
repricing of a Stock Appreciation Right, once granted hereunder, is prohibited
without prior approval of the Company’s shareholders. For this purpose,
a “repricing” means any of the following (or any other action that has the same
effect as any of the following): (i) changing the terms of a Stock Appreciation
Right to lower its exercise price; (ii) any other action that is treated as
a “repricing” under generally accepted accounting principles; and
(iii) repurchasing for cash or canceling a Stock Appreciation Right in exchange
for another Award at a time when its exercise price is greater than the Fair
Market Value of the underlying Shares, unless the cancellation and exchange
occurs in connection with a change in capitalization or similar change permitted
under Section 9(a) of the Plan. Such cancellation and exchange would be
considered a “repricing” regardless of whether it is treated as a “repricing”
under generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.

(ii)          Except as may otherwise be permitted under Section 9(a), there
shall be no dividend equivalent rights granted in respect of any Stock
Appreciation Right.

 

8.

Other Stock-Based Awards

The Committee, in its sole discretion, may grant or sell Awards of Shares,
Awards of restricted Shares, Awards of restricted stock units, and Awards that
are valued in whole or in part by reference to, or are otherwise based on the
Fair Market Value of Shares (including dividend equivalent rights) (such Awards,
“Other Stock-Based Awards”). Such Other Stock-Based Awards shall be in such
form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive, or vest with respect to,
one or more Shares (or the equivalent cash value of such Shares) upon the
completion of a specified period of service, the occurrence of an event and/or
the attainment of Performance Criteria or other objectives. Other Stock-Based
Awards may be granted alone or in addition to any other Awards granted under the
Plan. Subject to the provisions of the Plan, the Committee shall determine to
whom and when Other Stock-Based Awards will be made, the number of Shares to be
awarded under (or otherwise related to) such Other Stock-Based Awards, whether
such Other Stock-Based Awards shall be settled in cash, Shares or a combination
of cash and Shares, and all other terms and conditions of such Awards
(including, without limitation, the vesting provisions thereof and provisions
ensuring that all Shares so awarded and issued shall be fully paid and
non-assessable). For the avoidance of doubt, to the extent required by the laws
of England and Wales, the price paid per Share for Shares awarded in respect of
Other Stock-Based Awards shall not be less than the nominal value of the
underlying Share. Dividend equivalents granted in connection with Other
Stock-Based Awards shall be subject to the same vesting conditions that apply to
such Other Stock-Based Awards.

 

9.

Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

(a)           Generally. In the event of any Share dividend or split,
reorganization, recapitalization, merger, consolidation, spin-off, combination,
or transaction or exchange of Shares or other corporate exchange, any equity



--------------------------------------------------------------------------------

 

NIELSEN 2019 STOCK INCENTIVE PLAN     

 

restructuring (as defined under Financial Accounting Standards Board (FASB)
Accounting Standards Codification 718), or any distribution to shareholders
other than regular cash dividends or any transaction similar to the foregoing,
the Committee shall make such substitution or adjustment as it deems reasonably
necessary to address, on an equitable basis, the effect of such event (subject
to Section 19), as to (i) the number or kind of Shares or other securities
issued or reserved for issuance pursuant to the Plan or pursuant to outstanding
Awards, (ii) the maximum number of Shares for which Options or Stock
Appreciation Rights may be granted during a fiscal year to any Participant,
(iii) the maximum number of Other Stock-Based Awards that may be granted during
a fiscal year to any Participant, (iv) the Option Price or exercise or purchase
price of any Award, (v) any applicable performance measures (including, without
limitation, Performance Criteria) and/or (vi) any other affected terms of such
Awards.

(b)           Change in Control. In the event of a Change in Control that occurs
after the Effective Date, unless the Committee otherwise provides in any
applicable Award agreement at the time of the initial grant or in connection
with the Change in Control:

(i)           If the successor or acquiring entity in the Change in Control does
not agree to provide for the issuance of substitute Awards on an equitable basis
in a manner consistent with Section 9(a) of the Plan (such Awards, “Substitute
Awards”), as determined by the Committee in its sole discretion; provided, that
an Award will only constitute a Substitute Award under this Plan if it is
denominated in shares of publicly traded stock which are traded on an
established U.S. or U.K. securities exchange, then (x) any outstanding Awards
held by a Participant at the effective time of such Change of Control that are
unexercisable or otherwise unvested or subject to lapse restrictions shall
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions and (y) the Committee shall (subject to Section 19 of the
Plan), (A) cancel Awards for fair value (as determined in the sole discretion of
the Committee), to the extent permitted under Section 409A of the Code, which,
in the case of Options and Stock Appreciation Rights, may equal the excess, if
any, of value of the consideration to be paid in the Change in Control
transaction to holders of the same number of Shares subject to such Options or
Stock Appreciation Rights (or, if no consideration is paid in any such
transaction, the Fair Market Value of the Shares subject to such Options or
Stock Appreciation Rights) over the aggregate Option Price or exercise price of
such Options or Stock Appreciation Rights, or (B) provide that for a period of
at least ten (10) days prior to the Change in Control, such Awards shall be
exercisable, to the extent applicable, as to all Shares subject thereto and the
Committee may further provide that upon the occurrence of the Change in Control,
such Awards shall terminate and be of no further force and effect. For the
avoidance of doubt, pursuant to clause (A) above, the Committee may cancel
Options and Stock Appreciation Rights for no consideration if the aggregate Fair
Market Value of the Shares subject to such Options or Stock Appreciation Rights
is less than or equal to the aggregate Option Price of such Options or exercise
price of such Stock Appreciation Rights.

(ii)          If the successor or acquiring entity in the Change in Control does
agree to provide for the issuance of Substitute Awards, then any outstanding
Awards held by a Participant at the effective time of such Change of Control
that are unexercisable or otherwise unvested or subject to lapse restrictions
shall not automatically be deemed exercisable or otherwise vested or no longer
subject to lapse restrictions, as the case may be, as of the date of the Change
in Control; provided, that if, at any time during the two-year period following
a Change in Control the Participant’s Employment with the Company and its
Subsidiaries is terminated under a circumstance that would give rise to the
Participant’s right to the payment of severance compensation pursuant to any
Company or Subsidiary severance plan, policy, arrangement or agreement
applicable to such Participant as of the date of Participant’s termination of
Employment, any then-unvested Awards outstanding hereunder shall automatically
be deemed exercisable or otherwise vested or no longer subject to lapse
restrictions as of the date of such termination.

(iii)         If the Committee establishes terms for the vesting or
exercisability of any Award in connection with a Change in Control that vary
from the provisions set forth above in this Section 9(b) (i.e., the Committee
provides for the vesting of an unvested Award at the time of a Change in Control
where the acquiring or successor entity has agreed to provide for the issuance
of Substitute Awards), then the same such terms must apply to all other Awards
having substantially similar vesting or exercisability terms that are held by
all other Participants



--------------------------------------------------------------------------------

 

NIELSEN 2019 STOCK INCENTIVE PLAN     

 

as of such time. For the avoidance of doubt, at the time of a Change in Control,
the Committee shall not be required to provide for similar treatment of Awards
that are subject to vesting and exercisability terms that are dissimilar.

(iv)         Prior to any payment with respect to an assumption, substitution or
continuation of any Awards contemplated under this Section 9, the Committee may
require each Participant to (i) represent and warrant as to the unencumbered
title to the Participant’s Awards; (ii) bear such Participant’s pro rata share
of any post-closing indemnity obligations, and be subject to the same
post-closing purchase price adjustments, escrow terms, offset rights, holdback
terms, and similar conditions as the other holders of Shares, subject to any
limitations or reductions as may be necessary to comply with Code Section 409A;
and (iii) deliver customary transfer documentation as reasonably determined by
the Committee.

 

10.

Forfeiture/Clawback

The Committee may, in its sole discretion, specify in an Award or a policy that
will be incorporated into an Award agreement by reference, that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
Performance Criteria of an Award. Such events may include, but shall not be
limited to, termination of Employment for cause, termination of the
Participant’s provision of services to the Company or any of its Subsidiaries,
breach of noncompetition, confidentiality, or other restrictive covenants that
may apply to the Participant, or restatement of the Company’s financial
statements to reflect adverse results from those previously released financial
statements, as a consequence of errors, omissions, fraud, or misconduct.

 

11.

No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any of its Subsidiaries to continue the Employment of a Participant
and shall not lessen or affect the Company’s or any Subsidiary’s right to
terminate the Employment of such Participant. No Participant or other Person
shall have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards.
The terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant (whether or not such Participants are similarly situated).

 

12.

Securities Laws

The Board may refuse to instruct the Company to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would be in compliance with all applicable requirements of applicable
securities laws, including, without limitation, laws of the United States (and
any state thereof), and England and Wales.

 

13.

Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.



--------------------------------------------------------------------------------

 

NIELSEN 2019 STOCK INCENTIVE PLAN     

 

 

14.

Nontransferability of Awards

Unless otherwise determined by the Committee, an award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution; provided, that in no event shall any Award be
transferred for value or consideration. An Award exercisable after the death of
a Participant may be exercised by the legatees, personal representatives or
distributees of the Participant.

 

15.

Amendments or Termination

Subject to the limitations imposed under Sections 6(f) and 7(d) of this Plan,
the Board may amend, alter or discontinue the Plan, and the Board or the
Committee may amend, alter or discontinue any outstanding Award, but no
amendment, alteration or discontinuation shall be made, (a) without the approval
of the shareholders of the Company to the extent such approval is (i) required
by, or (ii) desirable to satisfy the requirements of, in each case, any
applicable law, regulation or other rule, including the listing standards of the
securities exchange, which is, at the applicable time, the principal market for
the Shares, (b) without the consent of a Participant, if such action would
materially and adversely affect any of the rights of the Participant under any
Award theretofore granted to such Participant under the Plan; provided, that (to
the extent not prohibited under clause (a)(i) above) the Committee may amend the
Plan in such manner as it deems necessary to permit the granting of Awards
meeting the requirements of the Code or other applicable laws (including,
without limitation, to avoid adverse tax or accounting consequences to the
Company or to Participants).

 

16.

International Participants

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards with respect to such Participants in order to conform such terms with
the requirements of local law or to obtain more favorable tax or other treatment
for a Participant, the Company or a Subsidiary.

 

17.

Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws, except to the extent that
the matter in question is mandatorily required to be governed by the laws of
England and Wales, in which case it will be governed by the applicable provision
of the laws of England and Wales.

 

18.

Effectiveness of the Plan

The Plan is effective as set forth in the definition of Effective Date contained
in Section 2(h) hereof. No new awards may be granted under the Prior Plan as of
the Effective Date.

 

19.

Section 409A of the Code

To the extent applicable, this Plan and all Awards granted hereunder are
intended to comply with or be exempt from Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code. For
Awards subject to Section 409A of the Code, references under the Plan or an
Award to the Participant’s termination of Employment shall be deemed to refer to
the date upon which the Participant has experienced a “separation from service”
within the meaning of Section 409A of the Code. Notwithstanding anything herein
to the contrary, (a) if at the time of the Participant’s separation from service
with any Service Recipient the Participant is a “specified employee” as defined
in Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such separation
from service is necessary in order to prevent the imposition of any accelerated
or additional tax under Section 409A of the Code, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to the Participant) to the minimum extent necessary to satisfy Section 409A of
the Code until the date that is six months and one day following the
Participant’s separation



--------------------------------------------------------------------------------

 

NIELSEN 2019 STOCK INCENTIVE PLAN     

 

from service with all Service Recipients (or the earliest date as is permitted
under Section 409A of the Code), if such payment or benefit is payable upon a
termination of Employment and (b) if any other payments of money or other
benefits due to the Participant hereunder would cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred, if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the minimum extent necessary, in a
manner, reasonably determined by the Committee, that does not cause such an
accelerated or additional tax or result in an additional cost to the Company
(without any reduction in such payments or benefits ultimately paid or provided
to the Participant).

The Company shall use commercially reasonable efforts to implement the
provisions of this Section 19 in good faith; provided, that neither the Company,
the Board, the Committee nor any of the Company’s employees, directors or
representatives shall have any liability to Participants with respect to this
Section 19.

 

20.

Awards Subject to the Plan

In the event of a conflict between any term or provision contained in the Plan
and a term contained in any Award agreement, the applicable terms and provisions
of the Plan will govern and prevail.

 

21.

Fractional Shares

Notwithstanding other provisions of the Plan or any Award agreements thereunder,
the Company shall not be obligated to issue or deliver fractional Shares
pursuant to the Plan or any Award and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be cancelled, terminated or otherwise eliminated with, or without,
consideration.

 

22.

Severability

If any provision of the Plan or any Award is, or becomes or is deemed to be
invalid, illegal, unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.